Citation Nr: 0334251	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  01-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
strain, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which determined that 
an evaluation in excess of 20 percent for chronic low back 
strain.  The veteran was scheduled for a hearing before a 
Veterans Law Judge at the RO in October 2003 but she failed 
to appear.  

The Board also notes that in an October 2000 rating decision, 
the evaluation for major depressive disorder was increased to 
30 percent disabling.  In March 2001, the veteran indicated 
that she felt an even higher disability rating was warranted 
for her psychiatric disorder.  In a February 2002 decision 
review officer's decision, the rating for service-connected 
major depressive disorder was increased to 50 percent 
disabling.  A statement of the case was issued that same 
month.  The veteran submitted a substantive appeal which was 
received in May 2002.  Since a substantive appeal was not 
received within one year of the rating decision that issue 
was not certified for appeal.  Therefore, the issue of 
entitlement to an increased rating for major depressive 
disorder is not in appellate status, and the Board has no 
jurisdiction over that matter.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 
(2003)..  


REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA modified the Secretary's duties 
to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal.  The Board notes that 
the VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38  
U.S.C.A. § 5103A(b)(1), (2).  

The Board finds that another VA spine examination is 
necessary in order to determine the current severity of the 
service-connected lumbosacral strain.  The Board notes that 
while this appeal was pending, the applicable rating criteria 
for lumbar spine disabilities were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  The criteria were again amended effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
Another VA examination is needed because the VA examination 
reports of record are inadequate for rating the lumbosacral 
strain under the revised rating criteria.  Specifically, the 
VA examination reports do not provide a combined range of 
motion (sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation) of 
the lumbar spine.  

The Board also finds that the veteran should be evaluated for 
any associated objective neurological abnormalities.  The 
medical evidence of record reveals that a magnetic resonance 
imaging (MRI) study conducted in June 1998 revealed slight to 
mild generalized bulging and spurring at  L5-S1.  In an April 
2000 statement, the veteran reported subjective complaints of 
numbness and shooting pain from her back to her legs.  
However, the October 2001 VA examination report reflects a 
diagnosis of mechanical low back pain with no evidence of 
radicular symptoms.  

The RO has adjudicated the veteran's claims based on the 
previous schedular criteria and the veteran has not been 
provided notice of the revised criteria.  The Board finds 
that the RO should notify the veteran of these revised 
regulations.  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

Lastly, as noted above, in a decision promulgated in 
September, 2003, Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is remanded for the following action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be notified of the 
revisions to VA's rating schedule to 
include the General Rating Formula for 
Diseases and Injuries of the Spine, 
effective September 26, 2003.

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of the service-connected chronic 
low back strain.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should specify the range of 
motion of the lumbar spine including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should also 
clearly identify the underlying pathology 
for the low back pain.  

If there are any associated objective 
neurological abnormalities due to the 
lumbar spine disability, such should be 
noted on the examination report.  

The examiner should indicate whether the 
veteran has intervertebral disc disease 
that is severe with recurring attacks and 
intermittent relief or pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc, with little intermittent 
relief.  

If the veteran has intervertebral disc 
disease, the examiner should note whether 
that disability causes incapacitating 
episodes (doctor prescribed bed rest) 
having a total duration of at least six 
weeks during the past 12 months or 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months.  

The examiner should also note whether 
disc disease causes complete or partial 
paralysis, or neuritis or neuralgia of 
any nerve.  If there is partial 
paralysis, neuritis or neuralgia of any 
nerve, the examiner should note whether 
such paralysis is mild, moderate or 
severe.

The examiner should specify the 
functional loss, if any, caused by the 
lumbar spine disability.  The examiner 
should indicate if there is functional 
loss due to pain, pain on movement, 
weakened movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the 
lumber spine is used repeatedly over 
time.  If functional loss is detected, 
the examiner should indicate what 
objective evidence supports this finding.  
The functional loss should be expressed 
in terms of additional range of motion 
loss.  The examiner should also indicate 
if there is any clinical evidence to 
support the veteran's subjective 
complaints.  All tests deemed to be 
necessary by the examiner should be 
conducted.  The examiner should provide 
the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.  

4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record and 
readjudicate the issue of entitlement to 
a disability evaluation in excess of 20 
percent for chronic low back strain.  The 
RO should evaluate the claim under both 
the old and the current VA regulations 
for rating spine disabilities.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and her representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




